
	
		III
		112th CONGRESS
		2d Session
		S. RES. 545
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2012
			Mr. Johanns (for himself
			 and Mr. Nelson of Nebraska) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the 75th Anniversary of Air
		  Force Weather.
	
	
		Whereas the United States Army Air Corps assumed
			 responsibility for military weather services on July 1, 1937, beginning a
			 legacy of superior service to Army and Air Force commanders for the next 75
			 years;
		Whereas the United States Army Air Forces activated the
			 Weather Wing on April 14, 1943, in time to provide General Dwight D. Eisenhower
			 with reports and forecasts vital to the success of Operation Overlord, the
			 reentry of the Allies into Europe against resistance from German occupation
			 forces, and subsequent operations in Europe and the Pacific;
		Whereas 68 personnel from the Weather Wing lost their
			 lives in World War II;
		Whereas the Weather Wing was redesignated as the Army Air
			 Forces Weather Service in 1945, and the Air Weather Service in 1946;
		Whereas, in July of 1947, the Air Weather Service became a
			 part of the newly formed United States Air Force with a mission to support both
			 the Army and Air Force;
		Whereas, in 1948, the Air Weather Service issued its first
			 tornado warning;
		Whereas the Air Weather Service provided critical reports
			 and forecasts to commanders, planners, and aircrews in support of the Berlin
			 Airlift, enabling the successful efforts to stare down Premier of the Soviet
			 Union Joseph Stalin in the first major confrontation of the Cold War;
		Whereas the Air Weather Service has participated in every
			 military operation from operations in Vietnam to Iraq and Afghanistan;
		Whereas the Air Weather Service was reorganized into a
			 field operating agency on April 1, 1991, reporting directly to the Air
			 Staff;
		Whereas, on October 15, 1997, the Air Weather Service was
			 redesignated as the Air Force Weather Agency and subsequently headquartered at
			 Offutt Air Force Base, Nebraska;
		Whereas, in June 2008, construction was completed on a new
			 188,000-square-foot headquarters building for the Air Force Weather Agency at
			 Offutt Air Force Base;
		Whereas the civilian community surrounding Offutt Air
			 Force Base fully recognizes the tremendous dedication and contributions of the
			 personnel stationed at Offutt Air Force Base to the global fighting force, and
			 likewise, base personnel express constant praise and appreciation to the
			 civilian community for its outstanding support;
		Whereas, in close cooperation with the National Weather
			 Service, Air Force Weather has supported a wide variety of missions from its
			 base in Nebraska, including space launches and solar observation; and
		Whereas Air Force Weather has continued to produce timely,
			 accurate, and continuous weather information to locate targets in any battle
			 around the world or in space: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 75th anniversary of Air Force Weather and its prominent role in national
			 security;
			(2)remembers the
			 immeasurable contributions of Air Force Weather in protecting the lives of
			 members of the Armed Forces and citizens of the United States through timely
			 and accurate reporting and forecasting; and
			(3)honors the 1,200
			 personnel who currently serve within Air Force Weather and those who have
			 carried on its tradition of excellence through their continued service at
			 Offutt Air Force Base in Nebraska.
			
